\DOO\]O\Ul-bb~)[\)>-a

Nx\)r\)r\)z\>r\)r\)
\ooo\xo\m.>wB»N-YE;:;UIJE:S

ANNEX A

Case 1:18-cr-00092-|\/|R-DLH Document 19-1 Filed 10/03/18 Page 1 of 3

 

F°,m 56 Notice Concerning Fiduciary Re|ationship

(Rev' November 2017) > Go to www.irs.gov/Form56 for instructions and the latest infon'nation.
Departmeni of the Treasury
intemai Revenue Service

OMB NO. 1545-0013

(intemai Revenue Code sections 6036 and 6903)

identification

 

Name of person for whom you are acting (as shown on the tax retum) identifying number

Decedent’s social security no.

 

 

James Edward MacAipine 33 ?" ?6’5'} l h

 

Address of person for whom you are acting (number, street, and room or suite no.)

603 Wood|ea Court
City or town, state, and ZlP code (if a foreign address, see insiructions.)

Asheville, North Carolina 28806
Fiduciary's name

R. Andrew Murray
Address of fiduciary (number, street, and room or suite no.)

Office of the U.S. Attorney - WDNC 233 U.S. Courthouse B|dg. 100 Oiis Si.

City or town, state, and ZlP code Telephone number (opiionai)

Ashevllle.Nc 28801 ( 828 ) 271-4661
Section A. Authority

-L

G'B,"'*OQ.QU'N

 

Authority for fiduciary reiationship. Check applicable box:

l:l Court appointment of testate estate (va|id will exists)

|:| Court appointment of intestate estate (no valid will exists)
|:l Court appointment as guardian or conservator

Vaiid trust instrument and amendments

|:| Bankruptcy or assignment for the benefit or creditors

|:| Other. Describe >
if box 1a or 1b is checked, enter the date of death > _______________________________________

if box 1c-1f is checked, enter the date of appointment, taking office, or assignment or transfer of assets > __________________________

 

 

Section B. Nature of Liabi|ity and Tax Notices

 

 

 

 

 

3 Type of taxes (check ali that app|y): l:l income |:I Gift l:l Estate I:l Generation-skipping transfer l:l Empioyment
I:I Excise l:l Other(describe)>
4 Federai tax form number (check all that appiy): a Ij 706 series b I:I 709 c |:l 940 d l:l 941, 943, 944
e I:I 1040, 1040-A, or 1040-EZ f I:l 1041 g l:l 1120 h l:l Other (|ist) >
5 if your authority as a fiduciary does not cover ali years or tax periods, check here . . . . . . . . . . . . . > l:i
and list the specific years or periods >
For Paperwork Reduction Act and Privacy Act Notice, see separate instructions. Cat. No. 163751 Form 56 (Rev. 11-2017)

Case 1:18-cr-00092-|\/|R-DLH Document 19-1 Filed 10/03/18 Page 2 of 3

Form 56(Rev.11-2o17) ` Page 2

Revocation or Termination of Notice

 

Section A-Tota| Revocation or Termination

 

 

 

 

 

 

 

6 Check this box if you are revoking or terminating all prior notices concerning fiduciary relationships on file with the internal
Revenue Service for the same tax matters and years or periods covered by this notice concerning fiduciary relationship b l:l
Reason for termination of fiduciary relationship. Check applicable box:

a |:] Court order revoking fiduciary authority
b |:| Certificate of dissolution or termination of a business entity
c |:| Other. Describe>
Section B-Partial Revocation

7a Check this box if you are revoking earlier notices concerning fiduciary relationships on file with the internal Fievenue Service

for the same tax matters and years or periods covered by this notice concerning fiduciary relationship . . . . . . b l:l
b Specify to whom granted, date, and address, including ZlP code.
>
Section C-Substitute Fiduciary

8 Check this box if a new fiduciary or fiduciaries have been or will be substituted for the revoking or terminating fiduciary and
specify the name(s) and address(es), including ZlP code(s), of the new fiduciary(ies) . . . . . . . . . . . . > l:l
>

 

 

Part |i| Court and Administrative Proceedings

 

 

 

 

Name of court Gf other than a court proceeding, identify the type of proceeding and name of agency) Date proceeding initiated
UNITED STATES DlSTRlCT COURT FOR THE WESTERN DlSTRlCT OF NORTH CAROL|NA, AS 08/08/2018
Address of court Docket number of proceeding
U.S. Courihouse B|dg. 100 otis St. 1:18-cr-00092
City or town, state, and ZlP code Date Time |:| a_m_ Place of other proceedings
Ashevllle, Nc zaam |:| p.m.

 

 

 

 

Signature

l certify that i have the authority to execute this notice concerning fiduciary relationship on behalf of the taxpayer.

Please t

Sign
Here

 

> Fiduciary's signature Title, if applicable Date

 

Form 56 (aev. 11-2017)

Case 1:18-cr-00092-|\/|R-DLH Document19-1 Filed 10/03/18 Page 3 of 3

